Exhibit 10.5
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
     This amended Executive Employment Agreement (the “Amended Agreement”) is
executed on May 16, 2012 (the “Effective Date”) and is between Vidaroo Corp, a
Nevada Corp. (the “Company”) and Ian McDaniel (the “Officer”).
 
RECITALS:
 
WHEREAS, the Company and Officer originally entered into an employment agreement
(the “Agreement”) dated May 1, 2008 that was subsequently amended on 11/6/08,
and 11/10/09 (the “Amendments”).
 
WHEREAS, the Officer desires to accept a continued role as Production President
with the Company.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby re-affirm the Agreement and Amendments.  Company
and Officer agree to the following further amendments as follows:
 
1.  
Term of Employment. The period of employment of Officer by the Company under the
Agreement (the Employment Period) shall be deemed to have commenced on the April
1, 2012 and shall continue until March 31, 2015, unless terminated sooner under
Section 6 of the Agreement.

 
2.  
Compensation.

 
(a)           Salary. The Company shall pay to Officer a base salary of $120,000
per year, plus any bonuses and/or stock options as granted under this and
previous agreements or those granted from time to time in the sole discretion of
the Board of Directors.  Should Company wish to provide Salary in the form of
Stock, Company and officer, upon mutual agreement, may agree to substitute
Common Stock at a conversion price of $0.02/share.
 
(b)           Health Insurance. As additional compensation for the Officer, the
Company shall provide or maintain the medical and health insurance benefits on
the same terms and conditions as are made available to all employees of the
Company generally.
 
(c)           Stock Options. The Company hereby reaffirms previously issued
stock Options to Officer and is providing/affirming additional Stock Options all
to be provided at an exercise price of $0.05, as further indicated in the table
below.
 
Historical Award:
 
   
Date of award
Number of Options
Status
 
5/1/08
666,667
Vested
       
Current contractual award:
   
5/16/12
2,000,000
Vested
 
5/16/12
1,500,000
Vests ratably over contract period

 
Upon vesting these Options shall be exercisable at anytime by the Holder as
further described in the executed Vidaroo Corporation Non-Statutory Stock Option
Agreement.
 
(d)           Performance incentive:  Officer shall be compensated for the
performance of the Production services business unit (“Business Unit”).  Officer
shall receive Compensation equivalent to 10% of the Gross Margin of the business
unit.  Such Compensation shall be due and payable in cash.  Should the Company
be unable to pay said Incentive in cash, Company may compensate Officer in Stock
valued at $0.02 issued at mutual agreement between Company and Officer.
 

 Vidaroo Corp.     Officer:                           By:
/s/Thomas Moreland
   
/s/ Ian McDaniel
 

 
                                                             
 
 